


110 HR 1625 IH: Abraham Lincoln National Heritage Area

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1625
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. LaHood (for
			 himself, Mr. Rush,
			 Mr. Jackson of Illinois,
			 Mr. Lipinski,
			 Mr. Gutierrez,
			 Mr. Emanuel,
			 Mr. Roskam,
			 Mr. Davis of Illinois,
			 Ms. Bean, Ms. Schakowsky, Mr.
			 Kirk, Mr. Weller of
			 Illinois, Mr. Costello,
			 Mrs. Biggert,
			 Mr. Hastert,
			 Mr. Johnson of Illinois,
			 Mr. Manzullo,
			 Mr. Hare, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the Abraham Lincoln National Heritage Area,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as Abraham Lincoln National Heritage Area
			 Act.
		2.FindingsCongress finds the following:
			(1)The Heritage Area
			 is a cohesive assemblage of natural, historic, cultural, or recreational
			 resources that—
				(A)together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use; and
				(B)are best managed
			 through partnerships between private and public entities.
				(2)The Heritage Area
			 reflects traditions, customs, beliefs, or folklife, or some combination
			 thereof, that are a valuable part of the heritage of the United States.
			(3)The Heritage Area
			 provides outstanding opportunities to conserve natural, cultural, or historic
			 features, or a combination thereof.
			(4)The Heritage Area
			 provides outstanding recreational and interpretive opportunities.
			(5)The Heritage Area
			 has an identifiable theme and resources important to the theme retain integrity
			 capable of supporting interpretation.
			(6)Residents,
			 nonprofit organizations, other private entities, and units of government
			 throughout the Heritage Area demonstrate support for designation of the
			 Heritage Area as a national heritage area and for management of the Heritage
			 Area as appropriate for such designation.
			(7)As our Nation
			 enters the 21st Century, there is a compelling need to educate and cultivate
			 among our citizens, particularly youth, an understanding appreciation for, and
			 a renewed commitment to integrity, courage, self-initiative, and principled
			 leadership in public and private life.
			(8)Few individuals in
			 our Nation’s history have as broadly exemplified such qualities as Abraham
			 Lincoln, and few have so profoundly influenced United States history and the
			 Character of our Nation as has our 16th president.
			(9)The story and
			 example of Lincoln’s life—his inspiring rise from humble origins to the highest
			 office in the land, and his decisive leadership through the most harrowing and
			 dangerous time in our Nation’s history, continues to bring hope and inspiration
			 to millions in our country and around the world.
			(10)The great issues
			 of Lincoln’s time, national unity, equality and race relations, the capacity
			 for democratic government and ideals to address these and related issues,
			 continue to this day to define the challenges facing our Nation. The ideals
			 Lincoln espoused and the sentiments he expressed in keeping our Nation together
			 are as relevant today as they were in his troubled time.
			(11)Illinois is known
			 throughout the world as the land of Abraham Lincoln. Unquestionably, the
			 physical, social, and cultural landscape of Illinois helped mold Lincoln's
			 character. Here I have lived a quarter of a century, and have passed
			 from a young to an old man, Lincoln remarked on leaving. To this
			 place and the kindness of these people I owe everything.
			(12)Lincoln, in turn,
			 left his own traces across the Illinois landscape. They remain today in the
			 form of stories, folklore, artifacts, buildings, streetscapes, and landscapes.
			 Though scattered geographically and in varying states of development and
			 interpretation, together they bring an immediacy and tangible quality to the
			 powerful Lincoln legacy. Individually and collectively, they constitute an
			 important national cultural and historic resource.
			(13)In particular the
			 stories and cultural resources of the region’s Lincoln legacy—
				(A)reflect the values
			 and attitudes, the obstacles and ingenuity, the failures and accomplishments,
			 the human frailties and strength of character of the men and women who made up
			 the diverse people of Lincoln’s generation of Americans, including upland
			 Southerners and Northeastern Yankees, Anglo-settlers and American Indians,
			 free blacks, abolitionists, and their critics;
				(B)reflect the
			 material culture and relative levels of technical sophistication in the United
			 States in Lincoln’s time;
				(C)recreate the
			 physical environment, revealing its impact on agriculture, transportation,
			 trade, business, and social and cultural patterns in urban and rural settings;
			 and
				(D)interpret the
			 effect of the era’s democratic ethos on the development of our Nation’s legal
			 and political institutions and distinctive political culture.
				(14)Three previous
			 studies—Abraham Lincoln Research and Interpretive Center
			 Suitability/Feasibility Study by the National Park Service (1991),
			 Looking for Lincoln Illinois Heritage Tourism Project
			 commissioned by the State of Illinois Department of Commerce and Community
			 Affairs in cooperation with the Illinois Historic Preservation Agency (1998),
			 and the Feasibility Study for the Proposed Abraham Lincoln National
			 Heritage Area revised in 2003, help document a sufficient assemblage of
			 nationally distinctive historical resources to demonstrate the feasibility and
			 need to establish the Heritage Area.
			(15)The National Park
			 Service operates and maintains the Lincoln Home National Historic Site in
			 Springfield, Illinois, and is responsible for advocating the protection and
			 interpretation of the Nation’s cultural and historic resources and encouraging
			 the development of interpretive context for these resources through appropriate
			 planning and preservation.
			(16)The Heritage Area
			 can strengthen, complement, and support the Lincoln Home National Historic Site
			 through the interpretation and conservation of the associated living landscapes
			 outside of the boundaries of this historic site.
			(17)There is a
			 Federal interest in supporting the development of a regional framework and
			 context to partner with and assist the National Park Service, the State of
			 Illinois, local organizations and governments, and private citizens to
			 conserve, protect, and bring recognition to the resources of the Heritage Area
			 for the educational and recreational benefit of this and future
			 generations.
			(18)Communities
			 throughout this region know the value of their Lincoln legacy, but need to
			 expand upon an existing cooperative framework and technical assistance to
			 achieve important goals by working together.
			(19)The State of
			 Illinois, Department of Commerce and Economic Opportunity, and Bureau of
			 Tourism officially designated Looking for Lincoln as a State
			 Heritage Tourism Area and has identified the story of Lincoln as a key
			 destination driver for the State.
			(20)Looking for
			 Lincoln Heritage Coalition, the management entity for the Heritage Area, is a
			 non-profit corporation created for the purposes of preserving, interpreting,
			 developing, promoting, and making available to the public the story and
			 resources related to the story of Abraham Lincoln’s adult life in Illinois and
			 contributions to society and would be an appropriate entity to oversee the
			 development of the Heritage Area.
			(21)Looking for
			 Lincoln Heritage Coalition has completed a business plan that—
				(A)describes in
			 detail the role, operation, financing, and functions of Looking For Lincoln
			 Heritage Coalition, as the management entity; and
				(B)provides adequate
			 assurances that Looking For Lincoln Heritage Coalition is likely to have the
			 financial resources necessary to implement the management plan for the Heritage
			 Area, including resources to meet matching requirement for grants.
				3.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Management
			 entityThe term management entity means, Looking for
			 Lincoln Heritage Coalition, an entity recognized by the Secretary, in
			 consultation with the chief executive officer of the State of Illinois, that
			 agrees to perform the duties of a local coordinating entity under this
			 Act.
			(2)Heritage
			 areaThe term Heritage Area means the Abraham
			 Lincoln National Heritage Area established by section 4.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Unit of local
			 governmentThe term unit of local government means
			 the government of a State, a political subdivision of a State, or an Indian
			 tribe.
			4.Abraham Lincoln
			 National Heritage Area
			(a)EstablishmentThere
			 is established in the State of Illinois the Abraham Lincoln National
			 Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall include the following:
				(1)A
			 core area located in Central Illinois, consisting of Adams, Brown, Calhoun,
			 Cass, Champaign, Christian, Clark, Coles, Cumberland, Dewitt, Douglas, Edgar,
			 Fayette, Fulton, Greene, Hancock, Henderson, Jersey, Knox, LaSalle, Logan,
			 McLean, McDonough, Macon, Macoupin, Madison, Mason, Menard, Montgomery, Morgan,
			 Moultrie, Peoria, Piatt, Pike, Sangamon, Schuyler, Scott, Shelby, Tazwell,
			 Vermillion, Warren and Woodford Counties.
				(2)The following
			 sites:
					(A)Lincoln Home
			 National Historic Site.
					(B)Lincoln Tomb State
			 Historic Site.
					(C)Lincoln’s New
			 Salem State Historic Site.
					(D)Abraham Lincoln
			 Presidential Library & Museum.
					(E)Thomas and Sara
			 Bush Lincoln Log Cabin and Living History Farm State Historic Site.
					(F)Mt. Pulaski,
			 Postville State Historic Sites and Metamora Courthouse.
					(G)Lincoln-Herndon
			 Law Offices State Historic Site.
					(H)David Davis
			 Mansion State Historic Site.
					(I)Vandalia Statehouse
			 State Historic Site.
					(J)Lincoln Douglas
			 Debate Museum.
					(K)Macon County Log
			 Court House.
					(L)Richard J. Oglesby
			 Mansion.
					(M)Lincoln Trail
			 Homestead State Memorial.
					(N)Governor John Wood
			 Mansion.
					(O)Beardstown
			 Courthouse.
					(P)Old Main at Knox
			 College.
					(Q)Carl Sandburg Home
			 State Historic Site.
					(R)Bryant Cottage
			 State Historic Site.
					(S)Dr. William
			 Fithian Home.
					(T)Vermillion County
			 Museum.
					(3)Sites, buildings,
			 and districts within the core area recommended in the management plan.
				(c)MapA
			 map of the Heritage Area shall be included in the management plan. The map
			 shall be on file in the appropriate offices of the National Park Service,
			 Department of the Interior.
			(d)Management
			 entityThe management entity for the Heritage Area shall be
			 Looking for Lincoln Heritage Coalition.
			5.Authorities,
			 duties, and prohibitions of the management entity
			(a)AuthoritiesThe
			 management entity may, for purposes of preparing and implementing the
			 management plan, use funds made available under this Act to—
				(1)prepare a
			 management plan for the Heritage Area, which shall be complete not later than 3
			 years after funds are first made available for this Act;
				(2)prepare reports,
			 studies, interpretive exhibits and programs, historic preservation projects,
			 and other activities recommended in the management plan for the Heritage
			 Area;
				(3)pay for
			 operational expenses of the management entity incurred within the first 10
			 fiscal years beginning after the date of the enactment of this Act;
				(4)make grants or
			 loans to the State of Illinois and its political subdivisions, nonprofit
			 organizations, and other persons;
				(5)enter into
			 cooperative agreements with the State of Illinois, its political subdivisions,
			 nonprofit organizations, and other organizations;
				(6)hire and
			 compensate staff;
				(7)obtain money from
			 any source under any program or law requiring the recipient of such money to
			 make a contribution in order to receive such money; and
				(8)contract for goods
			 and services.
				(b)DutiesIn
			 addition to developing the management plan, the management entity shall—
				(1)give priority to
			 the implementation of actions, goals, and strategies set forth in the
			 management plan, including assisting units of government and other persons
			 in—
					(A)carrying out the
			 programs that recognize and protect important resource values in the Heritage
			 Area;
					(B)encouraging
			 economic viability in the Heritage Area in accordance with the goals of the
			 management plan;
					(C)establishing and
			 maintaining interpretive exhibits in the Heritage Area;
					(D)developing
			 heritage-based recreational and educational opportunities for residents and
			 visitors in the Heritage Area;
					(E)increasing public
			 awareness of and appreciation for the cultural, historical, and natural
			 resources of the Heritage Area;
					(F)restoring historic
			 buildings that are both—
						(i)located in the
			 Heritage Area; and
						(ii)related to the
			 themes of the Heritage Area; and
						(G)installing
			 throughout the Heritage Area clear, consistent, and appropriate signs
			 identifying public access points and sites of interest;
					(2)prepare and
			 implement the management plan while considering the interests of diverse units
			 of government, businesses, private property owners, and nonprofit groups within
			 the Heritage Area;
				(3)conduct public
			 meetings at least quarterly regarding the development and implementation of the
			 management plan; and
				(4)for any fiscal
			 year for which Federal funds are received under this Act—
					(A)submit to the
			 Secretary a report that describes, for that fiscal year—
						(i)the
			 accomplishments of the management entity;
						(ii)the
			 expenses and income of the management entity; and
						(iii)each entity to
			 which a grant was made;
						(B)make available for
			 audit by Congress, the Secretary, and appropriate units of government, all
			 records pertaining to the expenditure of the funds and any matching funds;
			 and
					(C)require, for all
			 agreements authorizing expenditure of Federal funds by any entity, that the
			 receiving entity make available for audit all records pertaining to the
			 expenditure of the funds.
					(c)Prohibition of
			 acquisition of real property
				(1)In
			 generalThe management entity shall not use Federal funds
			 received under this Act to acquire real property or any interest in real
			 property.
				(2)Other
			 sourcesNothing in this Act precludes the management entity from
			 using Federal funds from other sources for authorized purposes including
			 acquisition of real property or any interest in real property.
				6.Management
			 plan
			(a)RequirementsIn
			 preparing the management plan, the management entity shall perform the
			 following duties:
				(1)Management
			 planPrepare and submit to the Secretary a management plan
			 reviewed by participating units of government within the boundaries of the
			 Heritage Area.
				(2)CollaborationCollaborate
			 with and consider the interests of diverse units of government, businesses,
			 tourism officials, private property owners, and nonprofit groups within the the
			 Heritage Area in developing and implementing the management plan.
				(3)Public
			 involvementEnsure regular public involvement, including public
			 meetings at least annually, regarding the implementation of the management plan
			 for the Heritage Area.
				(4)Records for
			 auditsMake available to the Secretary for audit, for any year in
			 which Federal funds have been received under this Act, all records pertaining
			 to the expenditure of such funds and any matching funds, and require, for all
			 agreements authorizing expenditure of Federal funds by other organizations,
			 that the receiving organizations make available to the Secretary for audit all
			 records pertaining to the expenditure of such funds.
				(b)Management
			 planThe management plan for the Heritage Area shall—
				(1)present a
			 comprehensive program for the conservation, interpretation, funding,
			 management, and development of the Heritage Area and of the historical,
			 cultural, and natural resources and the recreational and educational
			 opportunities of the Heritage Area, in a manner consistent with the existing
			 local, State, and Federal land use laws and compatible economic viability of
			 the Heritage Area;
				(2)be prepared and
			 implemented in a manner that involves residents, public agencies, and private
			 organizations working in the Heritage Area;
				(3)specify and
			 coordinate, as of the date of the management plan, existing and potential
			 sources of technical and financial assistance under this and other Federal laws
			 to protect, manage, and develop the Heritage Area; and
				(4)include—
					(A)actions to be
			 undertaken by units of government and private organizations to protect,
			 conserve, and interpret the resources of the Heritage Area;
					(B)an inventory of
			 the resources contained in the Heritage Area, including a list of any property
			 in the Heritage Area that is related to the themes of the Heritage Area and
			 that is found to merit preservation, restoration, management, development, or
			 maintenance because of its natural, cultural, historical, or recreational
			 significance;
					(C)policies for
			 resource management with appropriate land and water management techniques,
			 including the development of intergovernmental cooperative agreements, private
			 sector agreements, or any combination thereof, to protect the historical,
			 cultural, recreational, and natural resources of the Heritage Area in a manner
			 consistent with supporting appropriate and compatible economic
			 viability;
					(D)a program for
			 implementation of the management plan by the designated management entity, in
			 cooperation with its partners and units of government;
					(E)evidence that
			 relevant State, county, and local plans applicable to the Heritage Area have
			 been taken into consideration;
					(F)an analysis of ways
			 in which local, State, and Federal programs may best be coordinated to promote
			 the purposes of this Act; and
					(G)a business plan
			 that—
						(i)describes in detail
			 the role, operation, financing, and functions of the local coordinating entity
			 and of each activity included in the recommendations contained in the
			 management plan; and
						(ii)provides, to the
			 satisfaction of the Secretary, adequate assurances that the management entity
			 is likely to have the financial resources necessary to implement the management
			 plan, including resources to meet matching requirement for grants awarded under
			 this Act.
						(c)Public
			 noticeThe management entity shall place a notice of each of its
			 public meetings in a newspaper of general circulation in the Heritage Area and
			 shall make the minutes of the meeting available to the public.
			(d)Disqualification
			 from fundingIf a proposed management plan is not submitted to
			 the Secretary within 3 years the funds are first made available for this Act,
			 the management entity shall be ineligible to receive additional funding under
			 this Act until the date on which the Secretary receives the proposed management
			 plan.
			(e)Approval and
			 disapproval of management planThe Secretary , in consultation
			 with the Governor of the State of Illinois or his appointed agency
			 representative, shall approve or disapprove the proposed management plan
			 submitted under this Act not later than 90 days after receiving the proposed
			 management plan.
			(f)Action following
			 disapprovalIf the Secretary disapproves a proposed management
			 plan, the Secretary shall advise the management entity, in writing, of the
			 reasons for the disapproval and make recommendations for revisions to the
			 proposed management plan. The Secretary shall approve or disapprove a revised
			 proposed management plan not later than 90 days after it is submitted.
			(g)Approval of
			 amendmentsThe Secretary shall review and approve or disapprove
			 substantial amendments to the management plan. Funds appropriated under this
			 Act may not be expended to implement any changes made by an amendment to the
			 management plan until the Secretary approves the amendment.
			7.Technical and
			 financial assistance; other Federal agencies
			(a)Technical and
			 financial assistance
				(1)In
			 generalOn the request of the management entity, the Secretary
			 may provide technical and financial assistance for the development and
			 implementation of the management plan.
				(2)Priority for
			 assistanceIn providing assistance under paragraph (1), the
			 Secretary shall give priority to actions that assist in—
					(A)conserving the
			 significant cultural, historic, and natural resources of the Heritage Area;
			 and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(3)Spending for
			 non-Federal propertyThe management entity may expend Federal
			 funds made available under this Act on non-Federally owned property that
			 is—
					(A)identified in the
			 management plan; or
					(B)listed or eligible
			 for listing on the National Register of Historic Places.
					(4)Other
			 assistanceThe Secretary may enter into cooperative agreements
			 with public and private organizations to carry out this subsection.
				(b)Other Federal
			 agenciesAny Federal entity conducting or supporting an activity
			 that directly affects the Heritage Area shall—
				(1)consider the
			 potential effect of the activity on the purposes of the Heritage Area and the
			 management plan;
				(2)consult with the
			 management entity regarding the activity; and
				(3)to
			 the maximum extent practicable, conduct or support the activity to avoid
			 adverse effects on the Heritage Area.
				(c)Other assistance
			 not affectedThis Act does not affect the authority of any
			 Federal official to provide technical or financial assistance under any other
			 law.
			(d)Notification of
			 other Federal activitiesThe head of each Federal agency shall
			 provide to the Secretary and the management entity for the Heritage Area, to
			 the extent practicable, advance notice of all activities which may have an
			 impact on the Heritage Area.
			8.Private property
			 protection
			(a)In
			 GeneralNothing in this Act shall be construed to—
				(1)require any private
			 property owner to allow public access (including Federal, State, or local
			 government access) to such private property; or
				(2)modify any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property.
				(b)LiabilityDesignation
			 of the Heritage Area shall not be considered to create any liability, or to
			 have any effect on any liability under any other law, of any private property
			 owner with respect to any persons injured on such private property.
			(c)Recognition of
			 authority To control land useNothing in this Act shall be
			 construed to modify any authority of Federal, State, or local governments to
			 regulate land use.
			(d)Participation of
			 private property owners in Heritage AreaNothing in this Act
			 shall be construed to require the owner of any private property located within
			 the boundaries of the Heritage Area to participate in or be associated with the
			 Heritage Area.
			(e)Land use
			 regulation
				(1)In
			 generalThe management entity shall provide assistance and
			 encouragement to State and local governments, private organizations, and
			 persons to protect and promote the resources and values of the Heritage
			 Area.
				(2)EffectNothing
			 in this Act shall grant any power of zoning or land use to the management
			 entity.
				(f)Private
			 property
				(1)In
			 generalThe management entity shall be an advocate for land
			 management practices consistent with the purposes of the Heritage Area.
				(2)EffectNothing
			 in this Act—
					(A)abridges the
			 rights of any person with regard to private property;
					(B)affects the
			 authority of the State or local government regarding private property;
			 or
					(C)imposes any
			 additional burden on any property owner.
					9.Savings
			 provisions
			(a)Rules,
			 regulations, standards, and permit processesNothing in this Act
			 shall be construed to impose any environmental, occupational, safety, or other
			 rule, regulation, standard, or permit process in the National Heritage Area
			 that is different from those that would be applicable if the national heritage
			 area had not been established.
			(b)Water and water
			 rightsNothing in this Act shall be construed to authorize or
			 imply the reservation or appropriation of water or water rights.
			(c)No diminishment
			 of State authorityNothing in this Act shall be construed to
			 diminish the authority of the State containing the National Heritage Area to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the national heritage area.
			(d)Existing
			 national heritage areasNothing in this Act shall affect any
			 national heritage area so designated before the date of the enactment of this
			 Act.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 is authorized to be
			 appropriated for any fiscal year.
			(b)Cost-sharing
			 requirementThe Federal share of the total cost of any activity
			 assisted under this Act shall be not more than 50 percent.
			11.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of the enactment of this Act.
		
